t c memo united_states tax_court estate of daphne baynham white deceased kemble white independent executor petitioner v commissioner of internal revenue respondent docket no filed date kemble white for petitioner valerie l makarewicz for respondent memorandum opinion whalen judge this case is before the court to decide a motion filed on behalf of the estate of daphne baynham white hereinafter the estate entitled petitioner’s motion for costs and attorney’s fees in which the estate seeks litigation costs in the amount of dollar_figure the estate’s motion is governed by sec_7430 of the internal_revenue_code hereinafter all section references are to such code unless stated otherwise and by rules of the tax_court rules_of_practice and procedure hereinafter all rule references are to such rules the estate’s motion was filed at the same time the parties filed a stipulation of settled issues in which they dispose_of all of the other issues in the case see rule c the stipulation of settled issues is further discussed below neither party requested an evidentiary hearing and we decide the estate’s motion without one see rule a background the petition in this case asks the court to redetermine the income_tax deficiency and additions to tax determined by the commissioner in the income_tax of ms daphne baynham white ms white died on date at that time she was a resident of ojai california she is referred to herein as ms white the executor of her estate also resided in ojai california at the time the instant petition was filed respondent determined the subject tax_deficiency after receiving reports from various payors of payments made to ms white the following is a list of the payors and the income they reported paying to ms white during payor type of income amount thorn partnership_interest thorn partnership real_estate thorn building interest thorn building real_estate branch banking dividends the phoenix group llc rental dollar_figure big_number big_number big_number based upon these reports respondent determined a tax_deficiency in ms white’ sec_2001 income_tax of dollar_figure an addition_to_tax for failure_to_file under sec_6651 of dollar_figure an addition_to_tax for failure to pay under sec_6651 of dollar_figure and an addition_to_tax for failure to pay estimated income_tax under sec_6654 of dollar_figure after the estate’s petition for redetermination was filed in this court respondent filed a motion to extend the time within which to answer the petition on the ground that additional time was needed to locate respondent’s administrative files the court granted respondent’s motion over the estate’s objection soon thereafter respondent filed a second motion to extend the time within which to answer hereinafter referred to as second motion the estate did not object to the second motion because respondent advised the court in that motion that the parties had agreed that there is no deficiency due from ms white for taxable_year and that respondent conceded the additions to tax determined in the notice_of_deficiency respondent’s second motion also stated that the parties had entered into a stipulation of settled issues that would resolve all issues raised in the notice_of_deficiency respondent’s second motion stated that the stipulation of settled issues would be filed pursuant to rule c at the time the estate’s motion for litigation costs was filed respondent’s second motion was filed approximately days after the petition was filed respondent never filed an answer in this case shortly thereafter the court received the stipulation of settled issues mentioned in respondent’s second motion in that document the parties agreed that ms white was not required to file an income_tax return for taxable_year they also agreed that the income reported by the payors who are listed above had been reported on income_tax returns filed on behalf of the estate in that document respondent again conceded that there is no deficiency in income_tax due from ms white for and that the additions to tax determined in the notice_of_deficiency are not due from ms white the positions of the parties the estate’s position the estate’s motion for costs and attorney’s fees asserts that the estate is entitled to an award of reasonable_litigation_costs pursuant to sec_7430 in support thereof the executor of the estate argues that the purpose of section sic is to compensate taxpayers who are put to unnecessary expense by having to resist unreasonable positions taken by the government in administrative or judicial proceedings the executor argues that the attorney’s fees and costs claimed in this sic were caused by the respondent’s failure to follow normal administrative procedures in light of this conduct respondent should not be heard to say that his position was reasonable emphasis supplied the executor argues that respondent was put on notice of ms white’s death when the estate applied for an employer_identification_number and when the estate filed income_tax returns using that employer_identification_number the executor complains that when respondent received forms in the name of ms white respondent did not run a matching program on sic data and did not attempt to reconcile the discrepancies by sending explanation requests to the taxpayer the executor further complains that respondent did not issue a 30-day_letter or follow normal administrative procedures that would have resulted in an explanation that would have ended the case the executor asserts that respondent’s performance did not improve after a petition was filed according to the executor respondent lost the administrative file and made numerous requests for extension to file an answer the executor also asserts that after all relevant tax returns were sent to respondent’s counsel the estate was advised that the items could not be reconciled that the case would need to be referred to appeals and that it would take a year to get the case resolved the estate argues that this caused petitioner to waste a lot of time preparing a motion for summary_judgment we note that no motion for summary_judgment was filed on behalf of the estate the executor acknowledges that there are court opinions holding that for purposes of deciding claims for litigation costs the position_of_the_united_states is determined in the government’s answer the executor argues that the commissioner should not be given a free pass because the position_of_the_united_states is that taken in an answer the executor also argues that those cases are distinguishable from this case because in those cases the judicial proceedings were preceded by administrative proceedings in which the taxpayers failed to come forward with the evidence needed to resolve the contested issues the executor does not specify the cases to which he refers according to the executor in this case the estate was denied any administrative appeal and the opportunity to end the case with a letter because respondent failed to work the case in a timely manner the executor also argues that the government’s litigating position includes pre- litigation proceedings and cites 111_f3d_1252 5th cir revg tcmemo_1994_550 respondent’s position respondent concedes that the estate substantially prevailed with respect to the amount in controversy and with respect to the most significant issue presented as required by sec_7430 to qualify as a prevailing_party respondent also concedes that the estate meets the net_worth requirement of u s c section d b as required by sec_7430 respondent argues that the estate is not the prevailing_party and is not eligible for an award of litigation costs under sec_7430 because the position_of_the_united_states in this proceeding was substantially justified within the meaning of the exception to the definition of prevailing_party set forth in sec_7430 in support of that position respondent asserts that the position_of_the_united_states was substantially justified both at the time the notice_of_deficiency was issued and at the time he conceded the case respondent also asserts that no answer was filed in this case and therefore respondent did not take a position in the court_proceeding that was adverse to petitioner according to respondent this means that the estate cannot qualify as the prevailing_party for the reasons explained in fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir or it means that respondent’s position was substantially justified finally respondent argues that the attorney’s fees requested by the estate exceed the amount specified as reasonable by sec_7430 the estate’s motion for attorney’s fees seeks an award of dollar_figure in fees for hours of attorney’s time that total is composed of hours at dollar_figure per hour dollar_figure and hours at dollar_figure per hour dollar_figure the motion does not explain why different rates are used in computing the fees respondent points out that an award of attorney’s fees incurred during is limited under sec_7430 to dollar_figure per hour see revproc_2004_71 2004_2_cb_970 respondent notes that the estate has not shown that any of the special factors enumerated in sec_7430 apply in this case discussion under the exception set forth in sec_7430 a party is not treated as the prevailing_party if the united_states establishes that its position in the proceeding was substantially justified see sec_7430 the commissioner's position is substantially justified if it has a reasonable basis in both fact and law and is justified to a degree that could satisfy a reasonable person see huffman v commissioner 978_f2d_1139 n 9th cir citing 487_us_552 defining substantially justified in the context of the equal_access_to_justice_act u s c sec d affg in part revg in part and remanding tcmemo_1991_144 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 106_tc_76 rosario v commissioner tcmemo_2002_247 sec_301_7430-5 proced admin regs the determination of the reasonableness of the commissioner’s position is based upon the available facts that formed the basis for the position as well as any controlling legal precedent see 108_tc_430 94_tc_685 the phrase position_of_the_united_states is defined by sec_7430 as the position taken by the united_states in a judicial proceeding see sec_7430 and the position taken in an administrative_proceeding as of the earlier of the date on which the taxpayer receives the notice of the decision of the internal_revenue_service office of appeals or the date of the notice_of_deficiency see sec_7430 based upon the plain language of this definition we held in huffman v commissioner tcmemo_1991_144 that the position_of_the_united_states in the administrative proceedings was unjustified whereas the position_of_the_united_states in the judicial proceeding was not substantially unjustified in effect we held that the united_states can take two positions in a particular case one position in the prelitigation administrative proceedings and another position in the judicial proceedings and each position must be evaluated separately to determine whether it was substantially justified this is the so-called bifurcated approach used in determining whether the position_of_the_united_states is substantially justified for purposes of sec_7430 see eg 458_f3d_1025 9th cir huffman v commissioner f 2d pincite8 maggie mgmt co v commissioner supra swanson v commissioner supra the estate’s motion seeks only litigation costs therefore we need examine only respondent’s position in this judicial proceeding see sec_7430 in most cases the position_of_the_united_states in a deficiency proceeding in this court is the position set forth in the commissioner’s answer to the petition see eg huffman v commissioner supra 861_f2d_131 5th cir affg 89_tc_79 maggie mgmt co v commissioner supra goertler v commissioner tcmemo_2003_136 rosario v commissioner supra in this case respondent never filed an answer the position_of_the_united_states was established in respondent’s second motion to extend time within which to answer in that motion respondent made a full concession of the tax_deficiency and additions to tax determined in the notice_of_deficiency as mentioned above the second motion was filed approximately days after the petition we agree with respondent that this was reasonable cf 854_f2d_263 7th cir affg tcmemo_1987_52 concession some months after answer filed after respondent had an opportunity to verify information held reasonable 842_f2d_1005 8th cir affg tcmemo_1986_277 concession days after filing of answer although it took several months to draft the stipulation of settlement held reasonable 740_f2d_843 11th cir 11-month delay in conceding case not unreasonable 740_f2d_836 11th cir government's concession of issue months after issue raised held reasonable 92_tc_760 goertler v commissioner supra commissioner’s concession approximately days after receiving documentation sufficient to substantiate the deduction in question held reasonable st john v united_states aftr 2d w d mich an award of attorney’s fees not warranted where the government conceded the issues in count i of a refund_suit within a relatively short_period after being served with the complaint and prior to answering it and the taxpayer conceded the issues in count ii but months passed before the concessions were memorialized in a stipulation w s distrib inc v united_states aftr 2d ustc par big_number e d mich government’s concession of refund_suit for employment_taxes approximately days after the complaint and before answering held reasonable even though the government’s pre-litigation position was unreasonable 830_fsupp_1315 c d cal if the government concedes the petitioner’s case in its answer its conduct is reasonable fn ref omitted furthermore we are not persuaded by the arguments advanced on behalf of the estate that the position_of_the_united_states was not substantially justified sec_7430 the estate’s first argument as mentioned above is that respondent failed to follow normal administrative procedures according to the estate respondent was put on notice of ms white’s death when the estate applied for and was assigned an ei number and when it used that number on income_tax returns signed by the executor the estate complains that when respondent received a form_1099 in the name of ms white respondent failed to follow normal administrative procedures which would have resolved any discrepancies and ended the case with a letter in effect the estate is asking the court to take into account respondent’s actions during the prelitigation administrative proceedings in determining whether the position_of_the_united_states was substantially justified in this judicial proceeding this would be contrary to the bifurcated approach described above under that approach the analysis of the reasonableness of the government’s position is bifurcated into an analysis of the position_of_the_united_states in the administrative proceedings and a separate analysis of its position in the judicial proceedings see kenney v united_states supra pincite huffman v commissioner f 2d pincite8 108_tc_430 106_tc_76 see also church of scientology w united_states v united_states 995_f2d_230 9th cir unpublished opinion thus while conduct prior to the initiation of litigation may color a court’s determination as to whether the position_of_the_united_states was substantially justified the government’s position in the judicial proceeding must be determined with reference only to actions taken after a complaint or petition has been filed according to the estate 111_f3d_1252 5th cir revg tcmemo_1994_550 on remand tcmemo_1998_176 affd 200_f3d_351 5th cir holds that the government’s litigating position includes pre-litigation proceedings our reading of estate of cervin v commissioner supra does not reveal any such holding in any event even if estate of cervin v commissioner supra could be so read we believe that under the decisions of the court to which an appeal of this case would be taken the united_states court_of_appeals for the ninth circuit as under our own decisions sec_7430 requires a bifurcated approach in determining whether the position_of_the_united_states in a judicial proceeding is substantially justified for purposes of sec_7430 see eg kenney v united_states supra huffman v commissioner supra maggie mgmt co v commissioner supra swanson v commissioner supra furthermore we cannot distinguish the cases utilizing the bifurcated approach on the ground that in each of those cases the judicial proceedings were preceded by administrative proceedings in which the taxpayers failed to come forward with the evidence needed to resolve the contested issues the bifurcated approach was formulated because of the language of the statute particularly the definition of position_of_the_united_states set forth in sec_7430 taken as a whole sec_7430 refers to administrative proceedings separately from judicial proceedings and it provides for the possibility that the united_states can take two positions one in the administrative proceedings and another in the judicial proceedings each of which must be separately evaluated see huffman v commissioner supra we do not dispense with the bifurcated approach required by sec_7430 based upon the facts of the case see kenney v united_states supra huffman v commissioner supra the estate also argues that respondent’s performance did not improve after a petition was filed according to the estate respondent lost the administrative file and made numerous requests for extension to file an answer as we see it respondent made one extension request and made a full concession before filing an answer in a second extension request filed days after the petition as stated above we believe that respondent’s position in these judicial proceedings was reasonable for the foregoing reasons petitioner’s motion for litigation costs will be denied
